           Case 3:17-cv-02073-VLB Document 67 Filed 12/27/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT

PROTECT OUR DEFENDERS,                      :

                                            :
                    Plaintiff,                     Civ. No. 3:17CV2073(VLB)
      v.                                    :

U.S. DEPARTMENT OF DEFENSE, et al.          :

                    Defendant.              :      DECEMBER 27, 2019



                      MOTION TO WITHDRAW APPEARANCE


      Pursuant to Rule 7(e) of the Local Rules of Civil Procedure, the

undersigned moves to withdraw her appearance. Assistant U.S. Attorney Natalie

Elicker remains in the case to represent the defendants.

                                      Respectfully submitted,

                                      JOHN H. DURHAM
                                      UNITED STATES ATTORNEY


                                      /s/ Carolyn A. Ikari
                                      CAROLYN A. IKARI
                                      ASSISTANT UNITED STATES ATTORNEY
                                      450 Main Street, Rm. 328
                                      Hartford, Connecticut 06103
                                      (860) 947-1101
                                      Fed. Bar No. ct13437
                                      Carolyn.Ikari@usdoj.gov
        Case 3:17-cv-02073-VLB Document 67 Filed 12/27/19 Page 2 of 2




                           CERTIFICATE OF SERVICE

      I hereby certify that on December 27, 2019, the foregoing Motion to
Withdraw Appearance was filed electronically. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s system.



                                /s/ Carolyn A. Ikari
                                CAROLYN A. IKARI
                                ASSISTANT U.S. ATTORNEY




                                         2
